

 
 
 

EXECUTION COPY
 
















EQUITY AGREEMENT
 


 
between
 


 
TEREX CORPORATION
 


 


 
and
 


 


 
BUCYRUS INTERNATIONAL, INC.
 


 


 
dated as of January 15, 2010
 


















 



 
 

--------------------------------------------------------------------------------

 

Table of Contents
 
                                                                                               Page
 
ARTICLE I
PURCHASE AND SALE OF SHARES
 
SECTION 1.1.
Share Issuance
1
SECTION 1.2.
Deliveries at the Closing
1
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF BUCYRUS
SECTION 2.1.
Existence and Good Standing
2
SECTION 2.2.
Authorization; Enforceability
2
SECTION 2.3.
Non-Contravention; Consents
3
SECTION 2.4.
Capitalization.
3
SECTION 2.5.
Bucyrus Stock
4
SECTION 2.6.
SEC Reports; Financial Statements
4
SECTION 2.7.
Certain Registration Matters
5
SECTION 2.8.
Listing Compliance
5
SECTION 2.9.
No Other Representations or Warranties
5
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF TEREX
SECTION 3.1.
Existence and Good Standing
5
SECTION 3.2.
Authorization; Enforceability
5
SECTION 3.3.
Non-Contravention; Consents
6
SECTION 3.4.
No Brokers’ or Other Fees
6
SECTION 3.5.
Purchase for Investment
6
SECTION 3.6.
Legends
7
SECTION 3.7.
No Other Representations or Warranties
7


 
 

--------------------------------------------------------------------------------

 



ARTICLE IV
OTHER AGREEMENTS
SECTION 4.1.
Expenses
7
SECTION 4.2.
Listing of the Consideration Shares
7
SECTION 4.3.
Indemnification
7
SECTION 4.4.
Conduct of Business Prior to the Closing
8
SECTION 4.5.
Further Assurances
8
 
          ARTICLE V
       CONDITIONS TO THE PARTIES’ OBLIGATIONS
 
 
SECTION 5.1.
Conditions to Each Party’s Obligation to Effect the Transaction
8
SECTION 5.2.
Additional Conditions to Obligations of Bucyrus
9
SECTION 5.3.
Additional Conditions to Obligations of Terex
9
SECTION 5.4.
Effect of Equity Restraint.
10
ARTICLE VI
MISCELLANEOUS
SECTION 6.1.
Governing Law
10
SECTION 6.2.
Amendment
10
SECTION 6.3.
Waiver
10
SECTION 6.4.
Assignment
11
SECTION 6.5.
Notices
11
SECTION 6.6.
Complete Agreement
12
SECTION 6.7.
Counterparts
12
SECTION 6.8.
Headings
12
SECTION 6.9.
Severability
12
SECTION 6.10.
Third Parties
12
SECTION 6.11.
Consent to Jurisdiction; Waiver of Jury Trial
12
SECTION 6.12.
Enforcement of Agreement
13







-ii-


 


 

 
 

--------------------------------------------------------------------------------

 



 
EQUITY AGREEMENT (this “Agreement”), dated as of January 15, 2010, by and
between Terex Corporation, a corporation organized under the laws of the State
of Delaware (“Terex”), and Bucyrus International, Inc., a corporation organized
under the laws of the State of Delaware (“Bucyrus”).  Terex and Bucyrus are
referred to collectively in this Agreement as the “Parties”.  Capitalized terms
not otherwise defined herein are used as defined in the ASPA (as defined below).
 
RECITALS
 
WHEREAS, Terex and Bucyrus are parties to an Asset and Stock Purchase Agreement,
dated as of December 20, 2009 (the “ASPA”), pursuant to which Terex has agreed
to sell, transfer and convey to Bucyrus, and Bucyrus has agreed to purchase and
acquire, certain assets and liabilities relating to the Business (the
“Acquisition”).
 
WHEREAS, in connection with the Acquisition, and pursuant to Section 2.5 of the
ASPA, Terex has provided Bucyrus with the Equity Notice notifying Bucyrus that
Terex desires to receive a portion of the Purchase Price in the form of shares
of Bucyrus Stock, all on the terms and subject to the conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements herein contained and intending to be
legally bound hereby, the parties hereto hereby agree as follows:
 
ARTICLE I
 
PURCHASE AND SALE OF SHARES
 
SECTION 1.1.                         Share Issuance.
 
(a)           On the Closing Date and subject to the terms and conditions set
forth in this Agreement, Bucyrus shall issue and deliver to Terex (and Terex
shall acquire and accept from Bucyrus), 5,809,731 shares (the “Consideration
Shares”) of Bucyrus Stock.
 
SECTION 1.2.                         Deliveries at the Closing.  At the Closing:
 
(a)           Bucyrus shall deliver or cause to be delivered to Terex:
 
(i)           Certificates representing the Consideration Shares issued in the
name of Terex;
 
(ii)           A duly executed counterpart original of a stockholders agreement
between Terex and Bucyrus, in the form attached hereto as Exhibit A (the
“Stockholders Agreement”); and
 
(iii)           A duly executed certificate of an authorized officer of Bucyrus
as to the satisfaction of the conditions specified in Section 5.3.
 

 
 

--------------------------------------------------------------------------------

 

(b)           Terex shall deliver or cause to be delivered to Bucyrus the
following:
 
(i)           A consent from the requisite lenders as required under Terex’s
Credit Agreement, dated as of July 14, 2006, as amended, to consummate the
transactions contemplated by this Agreement (the “Terex Consent”), which (1) has
been obtained prior to the date hereof and (2) shall remain in full force and
effect at the Closing;
 
(ii)           A duly executed counterpart original of the Stockholders
Agreement; and
 
(iii)           A duly executed certificate of an authorized officer of Terex as
to the conditions specified in Section 5.2.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES OF BUCYRUS
 
Bucyrus hereby represents and warrants to Terex as follows:
 
SECTION 2.1.                         Existence and Good Standing.  Bucyrus and
each Subsidiary thereof is a corporation or other business entity duly
incorporated or organized, validly existing and in good standing under the Laws
of its jurisdiction of incorporation or organization.  Each of Bucyrus and its
Subsidiaries has all requisite corporate or other power and authority to own its
assets and to carry on its business as now being conducted and is duly qualified
or licensed to do business and is in good standing in the jurisdictions in which
the ownership of its property or the conduct of its business requires such
qualification or license except where the failure to be so qualified or licensed
would not reasonably be expected, individually or in the aggregate, to have a
Bucyrus Material Adverse Effect.  For purposes of this Agreement, the term
“Bucyrus Material Adverse Effect” means any change, effect, occurrence,
circumstance or development that has a material adverse effect on the business,
properties, assets, results of operations or financial condition of Bucyrus and
its Subsidiaries, taken as a whole, but shall exclude any effects resulting from
or relating to (i) events affecting the United States, Canada, Europe, Asia,
Australia or global economy or capital or financial markets generally;
(ii) events that generally affect the industries in which Bucyrus and its
Subsidiaries or their customers conduct business; (iii) changes in Law, U.S.
GAAP, or in the authoritative interpretations thereof applicable to Bucyrus and
its Subsidiaries; (iv) earthquakes or similar catastrophes, or acts of war
(whether declared or undeclared), sabotage, terrorism, military action or any
material escalation or worsening thereof; or (v) the execution, announcement or
existence of this Agreement or the transactions contemplated hereby; provided,
however, that in each case of (i), (ii), (iii) and (iv), in the event such
change, effect, occurrence, state of facts, circumstance or development has, or
would have reasonably be expected to have, a materially disproportionate adverse
effect on Bucyrus and its Subsidiaries, relative to other Persons manufacturing
and selling the same products made by Bucyrus and its Subsidiaries in the
industries in which Bucyrus and its Subsidiaries operate then it shall be a
Bucyrus Material Adverse Effect.
 

 
- 2-

--------------------------------------------------------------------------------

 

SECTION 2.2.                         Authorization; Enforceability.  (a) Bucyrus
has all requisite corporate power and authority to execute and deliver this
Agreement and the Stockholders Agreement and to perform its obligations
hereunder and thereunder.  The execution, delivery and performance by Bucyrus of
this Agreement and the Stockholders Agreement, and the performance by Bucyrus of
its obligations hereunder and thereunder, have been or will have been at the
Closing duly and validly authorized by all requisite corporate action on the
part of Bucyrus.
 
(b)           This Agreement constitutes, and the Stockholders Agreement when
executed and delivered will constitute, a valid and binding obligation of
Bucyrus, enforceable against Bucyrus in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar Laws affecting creditors’ rights generally or by general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or Law).
 
SECTION 2.3.                         Non-Contravention; Consents.  (a) The
execution, delivery and performance by Bucyrus of this Agreement and the
Stockholders Agreement and the consummation of the transactions contemplated
hereby and thereby, do not and will not (i) violate any provision of the
certificate or articles of incorporation, bylaws or comparable organizational
documents of Bucyrus or any Subsidiary thereof; (ii) conflict with, result in a
breach of, constitute a default under, result in the termination, cancellation
or acceleration with respect to, any term or provision of any contract,
commitment, right or other obligation to which Bucyrus, its Subsidiaries or any
of its Affiliates is a Party or is subject; or (iii) violate or result in a
breach of or constitute a default under any Law or other restriction of any
Governmental Authority to which Bucyrus or any Subsidiary thereof is subject,
except with respect to clauses (ii) and (iii), for violations, breaches,
conflicts, defaults, terminations, cancellations or accelerations as would not
reasonably be expected, individually or in the aggregate, to have a Bucyrus
Material Adverse Effect.
 
(b)           The execution, delivery and performance of this Agreement and the
Stockholders Agreement and the consummation of the transactions contemplated
hereby do not require any consent, authorization or approval from any third
party or any Governmental Authority on the part of Bucyrus or its Subsidiaries
or Affiliates.
 
SECTION 2.4.                         Capitalization.
 
(a)           As of December 31, 2009, the authorized capital stock of Bucyrus
consisted of 200,000,000 shares of Bucyrus Stock, of which there were
75,096,761 shares issued and outstanding, and 10,000,000 shares of preferred
stock, par value $0.01 per share, of which there are no shares issued or
outstanding.  All outstanding shares of Bucyrus Stock issued and outstanding as
of December 31, 2009 were duly authorized and validly issued and are fully paid
and nonassessable.
 
(b)           The aggregate number of shares of Bucyrus Stock reserved for
issuance under Bucyrus’s stock option and equity incentive plans, is as
specified in the Bucyrus SEC Reports (as defined herein) as of the respective
dates specified therein.  No holders of securities of Bucyrus are entitled to
preemptive or similar rights, and no Person has any right of first
 

 
- 3-

--------------------------------------------------------------------------------

 

refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by this Agreement.  The issue and
sale of the Consideration Shares will not obligate Bucyrus to issue shares of
Bucyrus Stock or other securities to any Person (other than Terex) and will not
result in a right of any holder of Bucyrus securities to adjust the exercise,
conversion, exchange or reset price under any option, right or warrant to
acquire (or any similar instrument), or any securities convertible into or
exchangeable for, Bucyrus Stock.
 
SECTION 2.5.                         Bucyrus Stock.  The Consideration Shares
will be, when issued in accordance with the terms hereof, duly authorized,
validly issued, fully paid and nonassessable, free and clear of any lien,
charge, encumbrance, security interest, right of first refusal or other
restrictions of any kind, other than as created by the Stockholders Agreement.
 
SECTION 2.6.                         SEC Reports; Financial Statements.
 
(a)           Bucyrus has filed or furnished all forms, reports and documents
required to be filed or furnished by Bucyrus with the SEC since January 1, 2008
on a timely basis or has timely filed a valid extension of such time of filing
and has filed any such Bucyrus SEC Reports prior to the expiration of any such
extension.  All such required forms, reports and documents (including those that
Bucyrus may file subsequent to the date hereof) are referred to herein as the
“Bucyrus SEC Reports”.  As of the time of their respective filing or furnishing
(or if amended or superseded by a later filing prior to the date hereof, then on
the date of later such filing), the Bucyrus SEC Reports (i) were or will be
prepared in accordance with and complied or will comply with the requirements of
the Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such Bucyrus SEC Reports, and
(ii) did not or will not (or if amended or superseded by a later filing prior to
the date hereof, then on the date of such later filing) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made not misleading.
 
(b)           Each of the consolidated financial statements (including, in each
case, any related notes thereto) contained in any Bucyrus SEC Reports (the
“Bucyrus Financials”), (i) complied or will comply in all material respects with
the published rules and regulations of the SEC with respect thereto, (ii) was or
will be prepared in accordance with U.S. GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes thereto
or, in the case of unaudited interim financial statements, as may be permitted
by the SEC on Forms 10-Q, 8-K or any successor form under the Exchange Act) and
conform with the SEC’s Regulation S-X and (iii) fairly presents or will fairly
present in all material respects the consolidated financial position of Bucyrus
and its Subsidiaries as at the respective dates thereof and the consolidated
results of Bucyrus’s operations and cash flows for the periods indicated, except
that the unaudited interim financial statements may contain condensed footnotes
in accordance with Article 10 of Regulation S-X and were or are subject to
recurring year-end adjustments.
 
(c)           Since September 30, 2009, there has not been a Bucyrus Material
Adverse Effect.
 

 
- 4-

--------------------------------------------------------------------------------

 

(d)           Bucyrus maintains a system of internal accounting and financial
controls sufficient to provide reasonable assurances that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with U.S. GAAP in all material respects.
 
SECTION 2.7.                         Certain Registration Matters.  Assuming the
accuracy of Terex’s representations and warranties set forth in Section 3.5, no
registration under the Securities Act is required for the offer and sale of the
Consideration Shares to Terex under this Agreement.  Bucyrus is eligible to
register the Bucyrus Stock for resale by Terex under Form S-3 promulgated under
the Securities Act.  Bucyrus has not granted or agreed to grant to any Person
any rights (including “piggy-back” registration rights) to have any of its
securities registered with the SEC or any other Governmental Authority that have
not been satisfied.
 
SECTION 2.8.                         Listing Compliance.  Bucyrus is in
compliance in all respects with the requirements for continued listing of the
Bucyrus Stock on the Trading Market on which the Bucyrus Stock is currently
listed.  The issuance and sale of the Consideration Shares under this Agreement
does not contravene the rules and regulations of the Trading Market on which the
Bucyrus Stock is currently listed, and no approval of the stockholders of
Bucyrus thereunder is required for Bucyrus to issue and deliver to Terex the
Consideration Shares contemplated by this Agreement.
 
SECTION 2.9.                         No Other Representations or
Warranties.  Except for the representations and warranties contained in this
Article II, neither Bucyrus nor any other Person makes any other express or
implied representation or warranty on behalf of Bucyrus or any Affiliate of
Bucyrus with respect to the subject matter of this Agreement.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF TEREX
 
Terex hereby represents and warrants to Bucyrus as follows:
 
SECTION 3.1.                         Existence and Good Standing.  Terex is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the State of Delaware.  Terex has all requisite corporate power and
authority to own its assets and to carry on its business as now being conducted
and is duly qualified or licensed to do business and is in good standing in the
jurisdictions in which the ownership of its property or the conduct of its
business requires such qualification or license, except where the failure to be
so qualified or licensed would not reasonably be expected to, individually or in
the aggregate, materially impede or delay the ability of Terex to consummate the
transactions contemplated by this Agreement.
 
SECTION 3.2.                         Authorization; Enforceability.
 
(a)           Terex has all requisite corporate power and authority to execute
and deliver this Agreement and the Stockholders Agreement and to perform its
obligations hereunder and thereunder.  The execution, delivery and performance
by Terex of this Agreement and the Stockholders Agreement, and the performance
by Terex of its obligations hereunder and thereunder, have been or will have
been at the Closing duly authorized by all requisite corporate action on the
part of Terex.
 

 
- 5-

--------------------------------------------------------------------------------

 

(b)           This Agreement constitutes, and the Stockholders Agreement when
executed and delivered will constitute, a valid and binding obligation of Terex,
enforceable against Terex in accordance with its terms, except as enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
Laws affecting creditors’ rights generally or by general principles of equity
(regardless or whether enforcement is sought in a proceeding in equity or Law).
 
SECTION 3.3.                         Non-Contravention; Consents.
 
(a)           The execution, delivery and performance by Terex of this Agreement
and the Stockholders Agreement and the consummation of the transactions
contemplated hereby and thereby, do not and will not (i) violate any provision
of the certificate of incorporation or bylaws of Terex; (ii) result in a breach
of, or default under, or right to accelerate with respect to, any term or
provision of any contract, commitment or other obligation to which Terex or any
of its Affiliates is a Party or is subject; or (iii) violate or result in a
breach of or constitute a default under any Law or other restriction of any
Governmental Authority to which Terex is subject, except with respect to clauses
(ii) and (iii), for violations, breaches, defaults, or accelerations as would
not reasonably be expected to, individually or in the aggregate, materially
impede or delay the ability of Terex to consummate the transactions contemplated
by this Agreement.
 
(b)           Other than the Terex Consent, the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby do not require any consent, authorization or approval from
any third party or any Governmental Authority on the part of Terex, except for
consents, authorizations or approvals, the failure of which to obtain, would not
reasonably be expected to, individually or in the aggregate, materially impede
or delay the ability of Terex to consummate the transactions contemplated by
this Agreement.
 
SECTION 3.4.                         No Brokers’ or Other Fees.  Except for
Goldman, Sachs & Co., whose fees and expenses will be paid by Terex, no broker,
finder or investment banker is entitled to any fee or commission in connection
with the transactions contemplated hereby based upon arrangements made by or on
behalf of Terex.
 
SECTION 3.5.                         Purchase for Investment.  Terex is an
“accredited investor” within the meaning of Rule 501(a) under the Securities
Act.  Terex is acquiring the Consideration Shares for its own account and solely
for investment, with no intention to sell, transfer or distribute any
Consideration Shares to any other Person.  Terex has no present intention of
selling, granting any participation in or otherwise distributing the
Consideration Shares.  Terex does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to any of the Consideration
Shares.  Terex acknowledges that it can bear the economic risk of its investment
in the Consideration Shares and has such knowledge and experience in financial
or business matters that it is capable of evaluating the merits and risks of the
investment in the Consideration Shares.  Terex acknowledges that none of the
Consideration Shares have been registered under the Securities Act or under any
state or foreign securities laws, and Terex will not, and shall cause any of its
Affiliates that acquire the Consideration Shares not to, sell, transfer or
distribute any Consideration Shares except in compliance with the registration
requirements or exemption provisions under the Securities Act and the rules and
regulations
 

 
- 6-

--------------------------------------------------------------------------------

 

promulgated thereunder, or any other applicable Law.  Terex has made such
inquiry concerning Bucyrus, its business, personnel, assets, liabilities,
financial condition, prospects and other matters as Terex has deemed appropriate
for purposes of making this investment.  Bucyrus has made available to Terex any
and all written or other information which Terex has requested and has answered
to Terex’s satisfaction all inquiries made by Terex.  Neither Terex nor any of
its Affiliates has engaged in any transaction that is intended to transfer, or
that would otherwise have the effect of transferring, in whole or in part,
directly or indirectly, the economic consequence of its acquisition and
ownership of the Consideration Shares, whether such transaction is to be settled
by delivery of securities, cash or other consideration.
 
SECTION 3.6.                         Legends.  Terex understands that the
certificates evidencing the Consideration Shares may bear a legend in
substantially the form set forth in the Stockholders Agreement.
 
SECTION 3.7.                         No Other Representations or
Warranties.  Except for the representations and warranties contained in this
Article III, neither Terex nor any other Person makes any other express or
implied representation or warranty on behalf of Terex or any Affiliate of Terex
with respect to the subject matter of this Agreement.
 
ARTICLE IV
 
OTHER AGREEMENTS
 
SECTION 4.1.                         Expenses.  Whether or not the Closing takes
place, and except as otherwise specified in this Agreement, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such expense.  Bucyrus
shall pay any filing fees or similar charges with respect to any governmental
approval.
 
SECTION 4.2.                         Listing of the Consideration
Shares.  Bucyrus agrees (i) if Bucyrus applies to have the Bucyrus Stock traded
on any other Trading Market, it will include in such application the
Consideration Shares, and will use commercially reasonable efforts to cause the
Consideration Shares to be listed on such other Trading Market contemporaneously
with the listing of the Bucyrus Stock, or as promptly thereafter as practicable,
(ii) it will take all action reasonably necessary to list the Consideration
Shares on the applicable Trading Market and to continue the listing and trading
of its Bucyrus Stock (and the Consideration Shares) on a Trading Market and
(iii) if required, prior to Closing Bucyrus will submit an Additional Listing
Application with the NASDAQ Global Select Market with respect to the issuance of
the Consideration Shares.  For purposes hereof “Trading Market” means whichever
of the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or OTC
Bulletin Board on which the Bucyrus Stock is listed or quoted for trading on the
date in question.
 
SECTION 4.3.                         Indemnification.  All claims for
indemnification under this Agreement shall be made pursuant to, and shall be
subject to the limitations and conditions of, Article IX of the ASPA as if such
claims were made pursuant to the ASPA.  For the avoidance of doubt, all
representations and warranties in this Agreement shall be deemed to be
representations
 

 
- 7-

--------------------------------------------------------------------------------

 

and warranties made pursuant to the ASPA and the representations and warranties
contained in Sections 2.1, 2.2, 2.5, 3.1 and 3.2 hereof shall remain in full
force and effect and survive indefinitely, and the balance of the
representations and warranties contained in this Agreement shall remain in full
force and effect and survive for 18 months after the Closing Date.
 
SECTION 4.4.                         Conduct of Business Prior to the Closing.
 
(a)           During the period from and after the date of this Agreement and
until the earlier of (x) the termination of this Agreement or (y) the close of
business local time on the Closing Date, Bucyrus agrees that it shall not (i)
adjust, split, combine, subdivide, or reclassify the Bucyrus Stock or take any
other action that could have a similar effect on Bucyrus Stock, (ii) pay any
stock dividend in respect of any shares of its capital stock, (iii) materially
modify or amend Bucyrus’s certificate of incorporation or by-laws, except as
required by Law or required to effectuate the transactions contemplated by this
Agreement and the ASPA or (iv) authorize any of, or commit to do or enter into
any, binding contract, agreement or arrangement with respect to any of the
foregoing actions in clauses (i) through (iii) of this Section 4.4.
 
(b)           In the event of a merger or consolidation of Bucyrus into another
company prior to the Closing as a result of which the outstanding Bucyrus Stock
is converted into or exchanged for securities and/or other property or assets of
the surviving corporation Terex, rather than being entitled to the Consideration
Shares, will be entitled to receive at the Closing the kind and amount of
securities and/or other property or assets of the surviving corporation that
Terex would have received in respect of the Consideration Shares had it acquired
the Consideration Shares immediately prior to the record date for determining
the holders of Bucyrus Stock entitled to receive such securities and/or other
property or assets in respect of such merger or consolidation.
 
SECTION 4.5.                         Further Assurances.  Each Party shall use
all commercially reasonable efforts to take, or cause to be taken, all
appropriate action, do or cause to be done all things necessary, proper or
advisable under applicable Law, and execute and delivery such documents and
other papers, as reasonably requested by the other Party and necessary to
consummate the transactions contemplated by this Agreement, including, but not
limited to, satisfying the conditions set forth under Article V hereof.
 
ARTICLE V
 
CONDITIONS TO THE PARTIES’ OBLIGATIONS
 
SECTION 5.1.                         Conditions to Each Party’s Obligation to
Effect the Transaction.  The respective obligations of each Party to effect the
transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Closing of each of the following conditions:
 
(a)           Asset and Stock Purchase Agreement.  The completion of the
transactions contemplated at the Closing under the ASPA.
 
(b)           No Injunctions or Restraints.  No judgment, order, injunction,
decree, statute, law, ordinance, rule or regulation, or other legal restraint or
prohibition (whether temporary, preliminary or permanent), entered, enacted,
promulgated, enforced or issued by any
 

 
- 8-

--------------------------------------------------------------------------------

 

court or other Governmental Authority of competent jurisdiction (each, an
“Equity Restraint”), shall be in effect that prohibits, makes illegal or enjoins
the consummation of the transactions contemplated hereby.
 
SECTION 5.2.                         Additional Conditions to Obligations of
Bucyrus.  The obligation of Bucyrus to effect the transactions contemplated
hereby shall be subject to the satisfaction at or prior to the Closing of each
of the following conditions, any of which may be waived in writing by Bucyrus:
 
(a)           Accuracy of Representations and Warranties.  The representations
and warranties of Terex set forth herein shall be true and correct in all
respects as of the date hereof and as of the Closing Date, as if made at and as
of such time (except to the extent expressly made as of an earlier date, in
which case as of such date), except to the extent that the failure of any such
representations and warranties to be so true and correct would not reasonably be
expected to have, in the aggregate, a Company Material Adverse Effect.
 
(b)           Covenants.  Terex shall have performed and complied in all
material respects with all of its covenants under this Agreement on or before
the Closing (to the extent that such covenants require performance by Terex on
or before the Closing).
 
(c)           Required Consents.  The Terex Consent shall have been obtained and
shall remain in full force and effect.
 
(d)           Terex Deliverables.  Terex shall have delivered the items set
forth in Section 1.2(b) in accordance with the provisions thereof.
 
SECTION 5.3.                         Additional Conditions to Obligations of
Terex.  The obligation of Terex to effect the Transaction shall be subject to
the satisfaction at or prior to the Closing of each of the following conditions,
any of which may be waived in writing by Terex:
 
(a)           Accuracy of Representations and Warranties.  The representations
and warranties of Bucyrus set forth herein shall be true and correct in all
respects as of the date hereof and as of the Closing Date, as if made at and as
of such time (except to the extent expressly made as of an earlier date, in
which case as of such date), except to the extent that the failure of any such
representations and warranties to be so true and correct does not have, and
would not reasonably be expected to have, individually or in the aggregate, a
Bucyrus Material Adverse Effect.
 
(b)           Covenants.  Bucyrus shall have performed and complied in all
material respects with all of its covenants under this Agreement at or before
the Closing (to the extent that such covenants require performance by Bucyrus at
or before the Closing).
 
(c)           NASDAQ Approval.  The Consideration Shares shall be approved for
listing by the NASDAQ Global Select Market.
 
(d)           Bucyrus Deliverables.  Bucyrus shall have delivered the items set
forth in Section 1.2(a) in accordance with the provisions thereof.
 

 
- 9-

--------------------------------------------------------------------------------

 

SECTION 5.4.                                Effect of Equity Restraint.   (a) If
all the conditions to the Closing under the ASPA have been satisfied or waived,
and an Equity Restraint exists such that the condition set forth in Section
5.1(b) hereof as to the issuance of the Consideration Shares has not been
satisfied, then for a period of 30 days commencing on such date that all other
conditions precedent to the Closing under the ASPA were satisfied, the parties
shall use their commercially reasonable efforts to remove or cause to be removed
the Equity Restraint and consummate the transactions contemplated hereby,
including the issuance of the Consideration Shares as a portion of the Purchase
Price in accordance with this Agreement and the ASPA; provided that, subject to
Section 5.4(b)(ii), the parties shall not be obligated to complete the
transactions contemplated hereby and by the ASPA unless and until the Equity
Restraint is no longer in effect for the parties or the parties mutually agree
to the termination of this Agreement under Section 5.4(b)(i) below.
 
(b)           If following the 30-day period referred to in Section 5.4(a)
above, the condition set forth in Section 5.1(b) remains unsatisfied, then on
the Business Day immediately following the expiration of such 30-day period the
parties shall:
 
(i)  upon the mutual consent of the parties, proceed to consummate the
transactions under the ASPA by delivery of the original Purchase Price in cash
as though the Equity Notice had not been delivered, in which case, this
Agreement shall terminate automatically; or
 
(ii) if the mutual consent of the parties is not obtained as contemplated in
clause (i) above, then the parties shall thereafter continue to use their
commercially reasonable efforts to satisfy the conditions set forth in Section
5.1(b) hereof and enable the issuance of the Consideration Shares and the
completion of the transactions under the ASPA at Closing.
 


ARTICLE VI
 
MISCELLANEOUS
 
SECTION 6.1.                         Governing Law.  This Agreement shall be
construed under and governed by the Laws of the State of New York.
 
SECTION 6.2.                         Amendment.  This Agreement may not be
amended, modified or supplemented except upon the execution and delivery of a
written agreement executed by the parties hereto.
 
SECTION 6.3.                         Waiver.  Any of the terms or conditions of
this Agreement, which may be lawfully waived, may be waived in writing at any
time by each Party which is entitled to the benefits thereof.  Any waiver of any
of the provisions of this Agreement by any Party shall be binding only if set
forth in an instrument in writing signed on behalf of such Party.  No failure to
enforce any provision of this Agreement shall be deemed to or shall constitute a
waiver of such provision and no waiver of any of the provisions of this
Agreement shall be
 

 
- 10-

--------------------------------------------------------------------------------

 

deemed to or shall constitute a waiver of any other provision hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 
SECTION 6.4.                         Assignment.  This Agreement and the rights
and obligations hereunder shall not be assignable or transferable by Bucyrus or
Terex (including by operation of law in connection with a merger or
consolidation of the Bucyrus or Terex) without the prior written consent of the
other parties hereto, provided however, prior to Closing, Terex may assign its
rights hereunder to an Affiliate, provided that such assignment should not
relieve Terex of its obligations hereunder.
 
SECTION 6.5.                         Notices.  Any notice, demand, or
communication required or permitted to be given by any provision of this
Agreement shall be deemed to have been sufficiently given or served for all
purposes if (a) personally delivered, (b) sent by an internationally recognized
overnight courier service to the recipient at the address below indicated or (c)
delivered by facsimile with email or telephonic confirmation of receipt:
 
If to Bucyrus:
 


 
Bucyrus International, Inc.
 
P.O. Box 500
 
1100 Milwaukee Avenue
 
South Milwaukee, Wisconsin 53172
 
Attn:  General Counsel
 
(414) 768-5060 (facsimile)
 
(414) 768-4000 (telephone)
 
With a copy to (which copy shall not constitute notice):
 


 
Sullivan & Cromwell LLP
 
1870 Embarcadero Road
 
Palo Alto, California 94303
 
Attn:  Scott D. Miller
 
(650) 461-5777 (facsimile)
 
(650) 461-5620 (telephone)
 
If to Terex:
 


 
Terex Corporation
 
200 Nyala Farm Road
 
Westport, CT 06880
 
Attn: Eric I Cohen, Senior Vice President
 
Secretary and General Counsel
 
(203) 227-6372 (facsimile)
 
(203) 222-5950 (telephone)
 

 
- 11-

--------------------------------------------------------------------------------

 

With a copy to (which copy shall not constitute notice):
 


 
Bryan Cave LLP
 
1290 Avenue of the Americas
 
New York, New York 10104
 
Attn:  Stuart A. Gordon, Esq.
 
          David E. Fisher, Esq.
 
(212) 541-4630 (facsimile)
 
(212) 541-2000 (telephone)
 
or to such other address as any Party hereto may, from time to time, designate
in a written notice given in like manner.  Except as otherwise provided herein,
any notice under this Agreement will be deemed to have been given (x) on the
date such notice is personally delivered or delivered by facsimile or (y) the
second succeeding Business Day after the date such notice is delivered to the
overnight courier service if sent by overnight courier; provided that in each
case notices received after 4:00 p.m. (local time of the recipient) shall be
deemed to have been duly given on the next Business Day.
 
SECTION 6.6.                         Complete Agreement.  This Agreement and the
other documents and writings referred to herein or delivered pursuant hereto
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter
hereof.  This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
 
SECTION 6.7.                         Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and each of which shall be deemed an original.
 
SECTION 6.8.                         Headings.  The headings contained in this
Agreement are for reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
SECTION 6.9.                         Severability.  Any provision of this
Agreement which is invalid, illegal or unenforceable in any jurisdiction shall,
as to that jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provision
of this Agreement invalid, illegal or unenforceable in any other jurisdiction.
 
SECTION 6.10.                                Third Parties.  Nothing herein
expressed or implied is intended or shall be construed to confer upon or give to
any Person, other than the parties hereto and their permitted successors or
assigns, any rights or remedies under or by reason of this Agreement.
 
SECTION 6.11.                                Consent to Jurisdiction; Waiver of
Jury Trial.  Each of the parties irrevocably submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York located in the borough of Manhattan in the City of New York, or if such
court does not have jurisdiction, the Supreme Court of the State of New York,
New York County, for the purposes of any suit, action or other proceeding
arising out of this Agreement or
 

 
- 12-

--------------------------------------------------------------------------------

 

any transaction contemplated hereby.  Each of the parties further agrees that
service of any process, summons, notice or document to such Party’s respective
address listed above in one of the manners set forth in Section 6.5 hereof shall
be deemed in every respect effective service of process in any such suit, action
or proceeding.  Nothing herein shall affect the right of any Person to serve
process in any other manner permitted by Law.  Each of the parties hereto
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in (a) the United States District Court for the Southern
District of New York or (b) the Supreme Court of the State of New York, New York
County, and hereby further irrevocably and unconditionally waives and agrees not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.  The
parties hereto hereby irrevocably and unconditionally waive trial by jury in any
legal action or proceeding relating to this Agreement or any other agreement
entered into in connection therewith and for any counterclaim with respect
thereto.
 
SECTION 6.12.                                Enforcement of Agreement.  Each
Party acknowledges and agrees that, prior to Closing, the other Party would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that any breach of this Agreement by
a Party could not be adequately compensated in all cases by monetary damages
alone.  Accordingly, in addition to any other right or remedy to which any Party
may be entitled at law or in equity, prior to Closing it shall be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.
 
 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]

 
- 13-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by its duly authorized officer, in each case as of the date first above
written.
 

 
TEREX CORPORATION
         
By:             
 
Name:   
 
Title:
         
BUCYRUS INTERNATIONAL, INC.
         
By:               
 
Name:   
 
Title:




 

--------------------------------------------------------------------------------

 
